PER CURIAM.*
Neftalí Carapia-Hernandez claims his prior uncounseled misdemeanor conviction of illegal entry cannot be used to enhance his current illegal entry conviction from a misdemeanor to a felony. We have reviewed the briefs, pertinent portions of the record, and the applicable authorities and have heard the arguments of counsel. Carapia-Hernandez’s waiver of counsel was knowing and voluntary.
Accordingly, we have no need to address the other issues presented on appeal. The judgment of conviction and sentence is AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.